PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/365,780
Filing Date: 27 Mar 2019
Appellant(s): Lyman et al.



__________________
Ms. Katherine C. Stuckman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 January	 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. § 103 rejection of Claims 1-20.

(2) Response to Argument
	The Response to Arguments will follow the format of arguments presented by the Appellant. In the Appeal Brief dated 21 January 2022, Appellant makes the following arguments:

	(A1) [Br. at Pg. 8, last para.] With regards to limitation (ii) of Claim 1, the Office relies on duplicate performance of Risman's Figure 8 to disclose training the plurality of location-based machine learning models of claim 1. The Office indicates that all of Figure 8 can be performed multiple times to disclose training of multiple different location-based machine learning models…

Regarding argument (A1), the Examiner respectfully submits that the method steps of Fig. 8 can and are interpreted as performed twice. This interpretation is supported by case law. The noted features of Fig. 8 would have been prima facie obvious to one of 

(A2) [Br. at Pg. 9, 1st para.] The Appellant submits that looking to duplicate performance of Risman's Figure 8 to train different location-based machine learning models thus requires selection of different corresponding training subsets in step S800 for each of these different models…

Regarding argument (A2), the Examiner respectfully submits that duplicating the performance of Risman’s Fig. 7 & 8 as cited in previous Office Action allows for interpretation of utilizing two different selected training subsets in the method of Fig. 8. The training subset is selected from the CT dataset (Risman Fig. 7 and [0053]) for preprocessing and subsequent use in the method of Fig. 8 (Risman [0066]). Not every possible subset of images from the CT dataset would be the exact same, so not every possible subset of training images would be the same. Further, the claims do not recite a specific order or arrangement of selecting images of a subset, such that a first subset and a second subset selected in duplicating the method would be different combinations of images selected from the CT dataset. It would be obvious to select images for preprocessing based on different inclusion criteria to obtain a different subset and follow 

(A3) [Br. at Pg. 9, 2nd para.] The Office emphasizes this interpretation when citing Risman with regards to training the first one of the plurality of location-based subsets and the and second one of the plurality of location-based subsets…

Regarding argument (A3), the Examiner respectfully submits that the interpretation is an example of how different subsets might be selected during preprocessing for training.

	(A4) [Br. at Pg. 10, 2nd para.] Risman fails to disclose training a same given slice level model using training subsets selected over multiple iterations of performing step 8: instead, different slice level models would be generated in step S830 for each given iteration of the process of Figure 8 using different corresponding training subsets selected in step S800.
	
Regarding argument (A4), the Examiner respectfully submits that given broadest reasonable interpretation, the Examiner has mapped the prior art to the claim limitations 

	(A5) [Br. at Pg. 11, 2nd para.] (a.2) Claim 1 recites the training set that includes image data of each of a plurality of medical scans, and further requires that the first one of the plurality of location-based subsets is a first proper subset of this plurality of medical scans.

Regarding argument (A5), the Examiner respectfully submits that preprocessing (Risman Fig. 7) represents the selection of a subset of images from the accessed CT 

	(B1) [Br. at Pg. 12, 2nd para.] The Office indicates that Risman fails to disclose generating a plurality of subsets that are location-based, fails to disclose the originating locations, and fails to disclose the location grouping criteria. The Office relies exclusively on Vesper with regards to these features…

Regarding argument (B1), the Examiner respectfully submits (for any presumable argument) that one cannot show non-obviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Risman renders obvious by duplicating certain parts the extraction of a plurality of training subsets based on metadata inclusion criteria (see: [0053]).  Vesper renders obvious utilizing location-based metadata for Risman’s metadata inclusion criteria because medical image files (i.e., DICOMs) are taught to contain location metadata (i.e., facility information / facility ID) (see: [0262], Fig. 32 & 49). Vesper also renders obvious Risman’s DICOMs having an original site and originating node ID information (see: [0078] & Fig. 23B).

(B2) [Br. at Pg. 16, 2nd para.] The Office asserts that it would be obvious to modify Vesper's medical imaging web application system to include Risman' s analysis of volumetric images. Appellant submits that modifying Vesper to include Risman' s analysis of volumetric images requires a change in the principle of operation of Vesper.

Regarding argument (B2), in response to the Appellant's arguments that the combination of Risman and Vesper does not seem to result in anything operable: The Examiner respectfully submits that the principle of operation of Vesper is not changed. Per MPEP 2143.01(VI), this doctrine indicates that obviousness may not be present where principle operation of a reference is changed in a manner that “would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.” The Examiner submits that integrating the 
The Examiner submits that Risman is relied on for the specific teaching of systems and methods for anomaly detection in volumetric images, wherein a preprocessing includes extracting a subset of CT images meeting metadata-based inclusion criteria (see: Fig. 7 & [0053]). Vesper is relied on for teaching a system and method for collaborative medical imaging web application including receiving, storing and tracking medical images (i.e., DICOM file(s)) (see: [0007] & [0078]). As such, the Examiner submits that incorporating the systems and methods for anomaly detection in volumetric images of Risman into Vesper's collaborative medical imaging web application system and method does not render the system and method of Vesper inoperable.
In addition, the Examiner recognizes obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)).  Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
            (i) obviousness does not require absolute predictability;

(iii) the question is not express teaching of references, but what they would suggest.

(B3) [Br. at Pg. 17, 4th para.] Furthermore, the proposed combination of Risman with Vesper also would further change the principle of operation of Risman.

Regarding argument (B3), the Examiner submits the response to argument (B2). Likewise, incorporating Vesper’s collaborative medical imaging web application system and method into the systems and methods for anomaly detection in volumetric images of Risman does not render the systems and methods for anomaly detection in volumetric images of Risman inoperable or indiscernible.

(C1) [Br. at Pg. 18, 3rd para.] (c) Claim 15 recites similar features as claim 1, and is believed to be patentably distinct for similar reasons discussed in the arguments of (a) and (b) above. Claims 2-14 and 16-20 are dependent upon claims 1 and 15. The Appellant believes the reasons that distinguish claims 1 and 15 over the present rejection are applicable in distinguishing claims 2-14 and 16-20 over the same rejection.

Regarding argument (C1), for the reasons stated in the response to arguments (A1) – (A5) and (B1) – (B3), the Examiner submits that the prior art of record teaches the argued features given the Broadest Reasonable Interpretation of the references.

(D1) [Br. at Pg. 20, 1st para.] The Appellant submits that Risman fails to disclose transmitting the output of the RNN model to a local system. Vesper merely discloses transmitting DICOM images, and Vesper's disclosure of "transmitting information", combined with Risman' s RNN model output, fails to disclose transmitting model data for each of the plurality of location-based machine learning models to at least one of a plurality of local systems.

Regarding argument (D1), the Examiner respectfully submits that Risman in view of Vesper renders obvious the claim limitation. Risman teaches RNN output (see: [0093]), which the Examiner interprets as model data. Risman also teaches point-of-care computers (corresponding local systems) (see: [0032]). Vesper teaches digitally couriering / transmitting information (e.g., Risman’s images with Vesper’s Facility ID, Risman’s RNN output) (see: Fig. 31 & [0174]). One having ordinary skill in the art would interpret Risman’s data being transmitted between Risman’s point-of-care computers. In response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(D2) [Br. at Pg. 22, 1st para.] claim 4 further requires that a corresponding one of the plurality of local systems… performs the inference function utilizing the one of the plurality of location-based machine learning models on the first new medical scan to generate the inference data.

Regarding argument (D2), the Examiner respectfully submits that given broadest reasonable interpretation, Risman in view of Vesper and Abousy renders obvious the claimed feature. Risman teaches training an LSTM model and using it for inference (see: [0050]). An LSTM model is effectively an inference function. The Examiner notes there is no special definition within the 193-page Specification as to what an inference function must or must not entail. The Examiner has interpreted Risman’s RNN layers as an LSTM. Risman teaches Inference Time for multiple chest CTs (i.e., generated inference data) (see: Fig. 12). The Examiner notes there is no special definition of inference data. Risman teaches applying the method to chest CTs (i.e., new medical scan(s)) (see: [0007]), which includes applying the RNN layers (i.e., perform the inference function) when using Risman’s trained chest CT CNN-RNN model (see: [0092]-[0093] and Fig. 8 at step S870). Risman in view of Vesper has been explained as rendering the models location-based when Risman’s metadata inclusion criteria is location metadata inclusion criteria, which utilizes DICOM global resource address facility information (i.e., location-based metadata) (see: Vesper Fig. 32 and 49). Risman also teaches point-of-care computer with which to apply the method (see: Fig. 2).

	(D3) [Br. at Pg. 22, 2nd para.] Furthermore, the Appellant submits that the proposed combination of Risman and Abousey in the rejection of claim 4 involves transmitting, to a local system, Risman's RNN output, looked to with regards to the model data of claim 4 and also the inference data of claim 1, which the Office looks to as being generated by using Abousey's inference engine on the first new medical scan 

Regarding argument (D3), based on previous response to Appellant’s remarks, the Examiner respectfully submits that the RNN output of Risman’s trained chest CT CNN-RNN model RNN layers (i.e., an LSTM, i.e., an inference function) includes Inference Time data (i.e., inference data) (see: Fig. 12). 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, where needed to render a feature obvious, it would have been prima facie obvious at the time of filing to have modified the system of Abousy to provide a function for interference and to transmit information to a client personal medical device (i.e., one of Risman’s point-of-care computers) and to use this information as part of a system as taught by Risman/Vesper, with the motivation of reducing cost to medical providers by reducing rework and improving quality of care via improved access to patient medical history, data and information (see: Abousy para. 0014 & 0205).

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.M.W./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626  
                                                                                                                                                                                                      /RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.